DETAILED ACTION
This action is made in response to the communication filed on December 2, 2019.  This action is made non-final.
	Claims 1-20 are pending. Claims 1, 11, and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brunn et al. (USPPN: 2017/0371842; hererinafter Brunn).
As to claim 1, Brunn teaches A computer-implemented display control method (e.g., see abstract) comprising: 
in response to receiving an instruction for displaying a first web page, 5determining whether difference between a display configuration of the first web page and a display configuration of a second web page satisfies a specific condition, the first web page being different from the second web page (e.g., see [0024], [0027], [0029], [0031] teaching in response to navigation to another website/webpage (e.g., a first web page), determining whether there are any previously consumed display components (i.e., difference between display configuration satisfying a specific condition) wherein the website/webpage navigated to is different than the originally loaded website/webpage); and 
displaying, on a display, a region of the first web page corresponding to positional information indicating a region of the second web page without a scroll 10operation of a user after the receiving of the instruction when it is determined that the difference satisfies the specific condition (e.g., see Figs. 2, 5, 6, [0027], [0030], [0038] teaching displaying on the webpage navigated to region of the previous webpage without a scroll operation upon determination that it is not a previously consumed content).  

As to claim 2, the rejection of claim 1 is incorporated.  Brunn further teaches wherein the displaying includes displaying the region of the first web page at a 15specific position on the display (e.g., see [0027] wherein the content can be displayed in a particular position).  

As to claim 3, the rejection of claim 2 is incorporated.  Brunn further teaches wherein the determining is performed based on first information related to the display configuration of the first web page and second information related to the 20display configuration of the second web page, the first information being acquired from a web server in response to the receiving of the instruction, the second information being stored in a memory (e.g., see [0029], [0031], [0039] wherein determining whether content is consumed or not is based on information related to the display configuration of the original webpage and the webpage navigated to, wherein the display configuration for the original webpage (i.e., second information) being stored in memory and the display configuration for the webpage to be navigated to (i.e., first information) is retrieved from the server).  

As to claim 4, the rejection of claim 3 is incorporated.  Brunn further teaches wherein 25the first information includes a first relationship between display elements included in the first web page, the second information includes a second relationship between display elements included in the second web page, and the determining is performed by comparing the first information with the 30second information (e.g., see [0027]-[0031] wherein the first and second information includes a relationships between the elements included in the webpages and the determining is performed by comparing the first and second information).  

As to claim 5, the rejection of claim 4 is incorporated.  Brunn further teaches wherein the first relationship is represented by a first tree structure, and the second relationship is represented by a second tree structure (e.g., see [0022]-[0023], [0030] teaching a document object model for the webpage content).  

As to claim 6, the rejection of claim 5 is incorporated.  Brunn further teaches wherein the determining is performed based on whether a first structure from an element of a root to an element corresponding to the positional information in the first tree structure corresponds to a second structure from an element of a 10root to an element corresponding to the positional information in the second tree structure (e.g., see [0028], [0030] wherein the determining is based on comparing root source).  

	As to claims 11-16, the claims are directed to the display control apparatus implementing the method of claims 1-6 and are similarly rejected.

	As to claim 20, the claim is directed to the non-transitory computer-readable medium implementing the method of claim 1 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunn, as applied above, and in further view of Ceze et al. (USPPN: 2011/0258532; hereinafter Ceze).
As to claim 7, the rejection of claim 1 is incorporated.  While Brunn teaches comparing using the DOM and/or other content identifiers, Brunn fails to explicitly teach wherein the determining is performed by comparing first information indicating 15arrangement of display elements of the first web page with second information indicating arrangement of display elements of the second web page.  
However, in the same field of endeavor of rendering webpages, Ceze teaches wherein the determining is performed by comparing first information indicating 15arrangement of display elements of the first web page with second information indicating arrangement of display elements of the second web page (e.g., see [0122]-[0123], [0125] wherein similar DOM elements are identified by comparing to previously stored values including height, width, and positions of each element).  Accordingly, it would have been obvious to modify Brunn in view of Ceze to quickly and easily reuse DOM elements in rendering of future pages using the properties and characteristics of the various page elements (e.g., see [0122] of Ceze).

As to claim 8, the rejection of claim 7 is incorporated.  Ceze further teaches wherein the arrangement of display elements of the first web page includes 20rectangular information indicating at least one of a display position or a size of the display elements on the first web page as displayed on the display (e.g., see [0122]-[0123] wherein similar DOM elements are identified by comparing to previously stored values including height, width, and positions of each element).  

As to claim 9, the rejection of claim 1 is incorporated.  While Brunn teaches comparing using the DOM and/or other content identifiers, Brunn fails to explicitly teach receiving another positional information with respect to the displayed 25first web page, and storing the other positional information in the memory in association with the first web page.  
However, in the same field of endeavor of rendering webpages, Ceze teaches receiving another positional information with respect to the displayed 25first web page, and storing the other positional information in the memory in association with the first web page (e.g., see [0126] teaching storing DOM values including height, width, and positions of each element of the subsequent webpage).  Accordingly, it e.g., see [0122] of Ceze).

As to claims 17-19, the claims are directed to the display control apparatus implementing the method of claims 7-9 and are similarly rejected.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunn, as applied above, and in further view of Chan (USPPN: 2014/0173414; hereinafter Chan).
As to claim 10, the rejection of claim 1 is incorporated.  While Brunn teaches comparing using content identifiers, Brunn fails to explicitly teach wherein21Fujitsu Ref. No.: 18-01983 the determining is performed based on first uniform resource locator of the first web page and second uniform resource locator of the second web page.
However, in the same field of endeavor of rendering webpages, Chan teaches wherein21Fujitsu Ref. No.: 18-01983 the determining is performed based on first uniform resource locator of the first web page and second uniform resource locator of the second web page (e.g., see [0039] teaching comparing URLs to identify similar content).  Accordingly, it would have been obvious to modify Brunn in view of Chan to improve web page rendering by recognizing substantially similar webpages may contain similar and/or duplicate content (e.g., see [0039] of Chan)).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179